         Case 2:20-mj-00336-MLP Document 44 Filed 08/25/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    AUG 25 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 20-30154

               Plaintiff - Appellant,
                                                D.C. No. 2:20-mj-00336-MLP-1
   v.                                           U.S. District Court for Western
                                                Washington, Seattle
 MARGARET AISLIINN CHANNON,
                                                MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered August 03, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
